WALKER, J.
This is a suit on a bond made by Edward G. Lewis as principal and James F. Coyle as surety, to the plaintiffs. The conditions of same are that the makers will hold the plaintiffs, the Southern Real Estate & Financial Company and Charles J. Celia and their proper*321ty on the north side of Delmar Boulevard within the limits of University City harmless against and pay as and when payable all the special taxes that may be levied by the said nity of University City against the property aforesaid called the “Delmar Eace Track” for the grading, construction, paving and improvement of Delmar Boulevard within the limits of said University City, including the curbs and sidewalks. The breach assigned is the failure of the obligors to pay two certain tax bills alleged to have been levied against the property in question, for the grading, construction, paving and improvement of Delmar Avenue, one of said tax bills being in the sum of $5260.32 and the other for $321.28, each hearing interest at the rate of eight per cent, per annum from September 30, 1910. The petition alleges that upon the completion of the work August 31,1910, University City by its officers issued and delivered to the Fruin-Colnon Construction Company these tax bills; that notice of the issuance of same and demand for their payment was made upon plaintiffs by said Construction Company September 13, 1910, and that the principal due thereon, with interest as stated, was by virtue of the levying of such tax bills justly due and payable; that payment has been demanded and refused; that said tax bills became and are by their issuance and delivery valid and subsisting liens upon the property. Judgment was demanded for the penalty of the bond, $25,000, and that execution issue for $5491.60, with interest at eight per cent per annum from September 30, 1910.
The answers were general denials.
A trial before a court and jury resulted, under the direction of the court, in a verdict in favor of plaintiffs in the sum of $6098.01 and costs, from which defendants appealed to the St. Louis Court of Appeals, which affirmed the judgment of the trial court (180 Mo. App. 22), but certified the case here for final determination on the ground that “the Kansas City Court of Appeals had placed a different construction on sections 9410 and 9411, Revised Statutes 1909, than that of the St. Louis Court of Appeals in City of Kirksville ex rel. v. Coleman, 103 Mo. App. 215, *322and the Supreme Court in Gist v. Construction Co., 224 Mo. 369.”

Proof of Damages.

I. It is contended that the obligation herein is one of indemnity alone and that proof of damage must precede a right of recovery. The principal, Lewis, obligated himself by this undertaking to hold the plaintiffs harmless and to pay as and when required by jaw j-pe Spec¿ai taxes levied by the said city against the property specified for improving Delmar Boulevard. This constituted a promise to pay the special taxes when due and thus discharge the obligees. An obligation of this character is not a contract of indemnity under which damages must be sustained before recovery can be had, but an affirmative covenant on which.a right of action accrues on failure to pay. [Salmon Falls Bank v. Leyser, 116 Mo. l. c. 74; Loewenthal v. McElroy, 181 Mo. App. l. c. 405.]

Tax Bills As Prima Facie Evidence.

II. It is insisted that the trial court erred in holding that the tax bills were prima-facie evidence of the regularity of the proceedings underlying their validity. This contention arises from the construction given the statute in relation to the probative force of special tax bills, which is as follows:
‘ ‘ Such special tax bills shall, in any action thereon, be prima-facie evidence of the regularity of the proceedings for such special assessment, of the validity of the bill, of the doing of the work and of the furnishing of the materials charged for, and of the liability of the property to the charge stated in the bill.” [Sec. 9408, R. S. 1909.]
Thus construed this statute is limited in its application to suits brought by holders of such tax bills as are here under consideration, against the owners alone of the property. We are not impressed with the force of this contention. This statute is a part of the general code relative to cities of the fourth class and has particularly to do with public improvements therein. Such laws are *323looked upon ■with a kindly eye by the courts, or to put it on stereotyped phrase, are liberally construed. [Gist v. Construction Co., 224 Mo. l. c. 378; Fruin v. Meredith, 145 Mo. App. l. c. 605.] This construction is not limited merely to statutes which have immediately to do with the enforcement of special tax bills themselves, but, as illustrated in the Gist case, supra, which was an action for injunction relief, the rule is applied generally to statutes which have to do with public improvements. Limited, therefore, as is the letter of the particular statute (9408), “to actions on tax bills,” under the rule, that such laws should be liberally construed, the trial court’s classification as to the nature of such bills as evidence was not error. Furthermore, these bills were required by law to be issued and they were registered and attested by the proper officer. [Sec. 9406, R. S. 1909.] When admitted in evidence their probative force is accompanied by that presumption indulged in favor of the authorized acts of public officers and of the validity of public records. Confirmatory of this conclusion we said in State ex inf. v. Heffernan, 243 Mo. l. c. 453:
“No proposition is better settled or more universally recognized than that every intendment of law is made in favor of the regularity of corporate acts and proceedings. Where records are kept of municipal acts and proceedings the law is clearly defined that the same are receivable in evidence of the truth of the facts recited; and it would seem to be a rule that when so produced they establish themselves; because they are made by accredited agents, are of a public nature and notoriety, and are usually made under the sanction of an oath of office.”
As was said in argument by plaintiffs: Such bills are not only evidence of indebtedness; they are official declarations in documentary form that the property therein has been taxed, and are to be looked upon with favor as public documents and hence entitled to be self-proving. If, however, a doubt can arise as to the evidentiary character of these bills to prove the regularity of the proceedings, substantial proof was made in addition to establish that fact by a showing that the bills were regularly is*324sued, that the material necessary for the performance of the work was furnished, that the work was performed and that the property was liable to the charge.

Resolution.

III. It is contended that the resolution passed and published by the board of aldermen as a requisite precedent condition to the letting of the contract for the improvement of the boulevard, was defective. compjajn^ urges that the purpose of this resolution under the statute was to inform the resident owners of property liable to taxation of the nature of the proposed improvement, that they might be enabled to intelligently protest against the same. The resolution is as follows:
“Resolved. That it is deemed necessary to improve Delmar Boulevard in the city of University City, between the easterly city limits and the west line of Oberlin Avenue, by bringing to grade and paving and curbing the same, such curbing to be set out into the street beyond the sidewalk, and the board of aldermen hereby declares such work of improvement necessary to be done, and that in its judgment and opinion the general revenue fund of the city is- not in a condition to warrant an expenditure therefrom for bringing the said boulevard to the established grade. ’ ’
The statute (Sec. 9411, R. S. 1909) in regard to the adoption and publication of this resolution, provides among other things that it “shall declare such work or improvements necessary to be done.” The statute is mandatory and to hold that its purpose was other than for the information and guidance of those whose property was to be affected would render it practically useless.' It should therefore be so framed as to impart some definite information concerning the proposed work. This resolution does not meet these requirements, and hence, in conformity with our ruling in Brick Const. Co. v. Gentry County, 257 Mo. l. c. 395, in which Williams, J., speaking for the court declared a like indefinite resolution to be insufficient, we so hold here. This conclusion is not in harmony with that reached by the St. Louis Court *325of Appeals in Delmar Co. v. Lewis, 180 Mo. App. 22, and that opinion in so far as in conflict herewith is overruled and the opinion of the Kansas City Court of Appeals in City of Kirksville v. Coleman, 103 Mo. App. 215, is approved. Whether the work to he done is in the making of a street or the improvement of one already made, our holding does not contemplate that the resolution shall embrace the minutiae of plans and specifications, but instead of meaningless generalities that it shall give some definite practical information of the nature and character of the proposed work to those entitled to be informed thereon that they may govern themselves accordingly.
This ruling is not in conflict with that in Gist v. Construction Co., 224 Mo. 369. In that case.the statute construed (Laws 1903, p. 69) concerned street improvements in cities of the second class, and was not only different in phraseology but in its requirements from that now under consideration. While we approve the reasoning in the Gist case as to the manner statutes regulating public improvements should be generally construed, the reason for the specified requirements in the resolution here do not exist in the statute construed in the Gist case.

Protests.

IV. If, as we hold, the resolution did not meet the requirements of the law, it is not necessary to determine whether there was any affirmative showing that no protests were filed. If the resolution had been sufficient then the presumption as to the regularity of the proceedings of the board of aldermen as a public body, might, in the absence of proof to the contrary, as held by the St. Louis Court óf Appeals (180 Mo. App. l. c. 31), be regarded as persuasive evidence that no protests were filed.
Other contentions made by defendants, not having been properly preserved for review, must be disregarded. Our holding as to the insufficiency of the resolution required by section 9411, Revised Statutes 1909, necessitates a reversal of this case and it is so ordered.
All concur except Woodson, J., who dissents, and Bond, J., not sitting.